        Case 2:19-cv-01540-KJN Document 40 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DELGADO,                                   No. 2:19-cv-1540 KJN P
12                       Plaintiff,
13            v.                                         ORDER AND REVISED SCHEDULING
                                                         ORDER
14    JOE A. LIZARRAGA, et al.,
15                       Defendants.
16

17          Defendants Barton and Scheurer applied ex parte for an extension of the discovery cut-off

18   date for the purpose of taking plaintiff’s deposition and for an order to take plaintiff’s deposition

19   via remote video conference, if necessary, with the plaintiff, the deposition reporter and defense

20   counsel to be in separate locations. Defendants also seek to extend the discovery deadline for

21   filing motions to compel discovery, and for the dispositive motion deadlines.

22          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

23   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

24   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

25   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

26   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

27   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

28   Johnson, 975 F.2d at 607).
         Case 2:19-cv-01540-KJN Document 40 Filed 07/08/20 Page 2 of 2

 1             Defendants have shown good cause to continue the discovery deadline solely for the

 2   purpose of conducting plaintiff’s deposition. However, defendants fail to demonstrate good cause

 3   for the extension of the deadline to file motions to compel discovery, and such request is denied.

 4   By necessity, the November 23, 2020 dispositive motions deadline must be extended.

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Defendants’ application (ECF No. 39) is partially granted.

 7             2. The August 21, 2020 discovery deadline is extended to October 21, 2020, solely for the

 8   purpose of taking plaintiff’s deposition. Such deposition may be taken via video conference, if

 9   necessary, with the plaintiff, the deposition reporter, and defense counsel in separate locations,

10   and such deposition testimony shall be admissible.

11             In all other respects, the August 21, 2020 discovery deadline remains in effect. Thus,

12   defendants’ request to extend the deadline for filing motions to compel discovery is denied.

13             3. The November 23, 2020 dispositive motions deadline is extended to January 23, 2021.

14             4. Except as modified by this order, the April 23, 2020 discovery and scheduling order

15   (ECF No. 28) remains in effect.

16   Dated: July 8, 2020

17

18

19   /delg1540.16b

20
21

22

23

24

25

26
27

28
                                                         2
